DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original specification is as follows:
Claim 1, Lines 13-16: “the second road information indicates the bypass, along which a vehicle travels, when the first traffic light information of the first traffic light for the first lane indicates passable and the second traffic light information of the second traffic light for the second lane indicates prohibition of traffic”; is not supported in the original specification.
Claim 2, Lines 4, 6-8
Claim 4, Lines 4-5: the “bypass” information “indicating” that the second road information “indicating the bypass” is “to be used instead of” the first road information as a radio signal; is not supported in the original specification.
Claim 12, Line 2: the obstacle information “related to the second road information” of the second lane is for other vehicles travelling in a direction different from a direction in which the vehicle travels in the second lane; is not supported in the original specification.
Claim 15, Lines 10-15: “bypass” information “indicating” that the second road information “indicating the bypass” is “to be used instead of” the first road information before the vehicle travels in the first lane, “the second road information indicating the bypass where the vehicle is to travel when the first traffic light information of the first traffic light corresponding to the first lane indicates passable and the second traffic light information of the second traffic light corresponding to the second lane indicates prohibition of traffic”; is not supported in the original specification.
Claim 17, Lines 4-6: the “bypass” information “indicating” that the second road information “indicating the bypass” is “to be used instead of” the first road information, as a radio signal received by the antenna; is not supported in the original specification.
Claim 18, Lines 9-14: “bypass” information “indicating” that the second road information “indicating the bypass” is “to be used 

The claims as amended do not have support. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11, 13, 15 – 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BREED (US 20070005609 A1) in view of CLARKE (US 9150220 B2).
RE. CLAIM 1, Breed teaches, A roadside device that is configured to adapt to a vehicle road, the vehicle road including at least a first lane and a second lane (Breed: FIG. 11, first and second lanes can be observed with roadside devices 151, 152, and 153.), the roadside device comprising (Breed: [¶0438] As a minimum, temporary data communication stations can be placed before highway sections that are undergoing construction): an input circuit configured to receive input (Breed: FIG. 5, element 58 is infrastructure communication) of first traffic light information of a first traffic light (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road) for the first lane and second traffic light information of a second traffic light for the second lane (Breed: [¶0263] The three transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes).
Breed teaches an output circuit (Breed: FIG. 2, element 16 an output circuit can be observed), wherein the output circuit outputs the first traffic light information (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road), the second traffic light information, first road information corresponding to the first lane, second road information (Breed: [¶0263] The three transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes; [FIG. 11] two lanes and three roadside devices (151, 152, 153) can be observed).
Breed is silent as to, indicating a bypass at least partially corresponding to the second lane, and bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information, and the second road information indicates the bypass, along which a vehicle travels, when the first traffic light information of the first traffic light for the first lane indicates passable and the second traffic light information of the second traffic light for the second lane indicates prohibition of traffic.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in (Clarke: [Col. 39, Ln. 26 - 31]); and If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions.
RE. CLAIM 2, Breed also teaches, a control circuit (Breed: FIG. 5, element 100, vehicle control), wherein the control circuit executes control based on the traffic light information (Breed ¶'s[0125 - 0127] To eliminate intersection collisions caused by a driver running a red light or stop sign. To eliminate intersection collisions caused by a driver executing a turn into oncoming traffic. To provide a method of controlling the speed of a vehicle based on stored information or information transmitted to the vehicle from the infrastructure; [FIG. 5, element 58] infrastructure communication), the first road information corresponding to the first lane, the second road information at least partially corresponding the second lane (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road; [FIG. 11] two lanes and three roadside devices (151, 152, 153) can be observed).
Breed is silent as to, the bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]); and If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions.
RE. CLAIM 3, Breed also teaches, a storage circuit (Breed: [¶0589] A general memory unit 84), wherein the storage circuit stores at least one of the first road information or the second road information (Breed: [¶0572] Map database subsystem 68, which could reside on an external memory module, will contain all of the map information such as road edges up to 2 cm accuracy, the locations of stop signs, stoplights, lane markers etc.).
In this case, "contain all of the map information such as road edges up to 2 cm accuracy, the locations of stop signs, stoplights, lane markers, etc." is interpreted as "at least one of first road or second road information".
RE. CLAIM 4, Breed teaches, the output circuit includes an antenna (Breed: FIG. 2(16: an antenna); [¶0032] The system relies completely on multiple antennas), and the antenna outputs the first road information (Breed: ¶0108), the second road information (Breed: ¶0263).
Breed is silent as to, the bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information as a radio signal.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]); and If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would 
RE. CLAIM 5, Breed also teaches, at least the second road information is indicated by a combination of a plurality of nodes (Breed: [¶0260] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road; [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance, location-based services, emergency or other information from police, fire or ambulance services, or information generated by probe vehicles; [FIG.11 (151, 152, 153)] In figure 11, first and second lanes with a plurality of transmitters can be observed).
While Breed does not specifically speak to "at least the second road information is indicated by a combination of a plurality of nodes", Breed does disclose a plurality of transmitters placed alongside a road with a variety of information pertaining to the road being transmitted, and further, in FIG. 11 a second lane can be observed with a plurality of transmitters. Thus, Breed implicitly teaches, "at least the second road information is indicated by a combination of a plurality of nodes."
RE. CLAIM 6, Breed also teaches, the nodes respectively include position information of the nodes (Breed: [¶0260] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission).
RE. CLAIM 7, Breed also teaches, second traffic light information (Breed: [¶0108] transmission of sign information) of the second traffic light for the second lane (Breed: [¶0263] transmitters span multiple lanes).
The claimed element "prohibition of traffic is indicated by a state where the traffic light is red" is given no patentable weight. It is the examiners assertion that a red traffic light inherently indicates the prohibition of traffic and is implicitly taught by the prior art (Breed: [¶0108] transmission of sign information). Should the applicant provide evidence to the contrary that this is not implicit or inherent, nonetheless, it would have been obvious to one of ordinary skill in that art based on the fact that a red traffic light indicates the prohibition of traffic flow in some capacity.
RE. CLAIM 8, Breed also teaches, the output circuit outputs instruction information (Breed: [¶0108] Different types of information may be transmitted) that causes a vehicle in a self-driving mode to stop self-driving (Breed: [¶0183] vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur).
RE. CLAIM 9, Breed also teaches, the instruction information that causes [[a]] the vehicle in [[a]] the self-driving mode to stop the self-driving is input to the input circuit ([FIG. 5, element 58 infrastructure communication, element 70 brake servo, element 72 steering servo, element 100 vehicle control]; [¶0183] vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur).
RE. CLAIM 10, Breed also teaches, the roadside device is configured to adapt to the vehicle road (Breed: [¶0438] It is also possible that the map data could be off-loaded from a transmitter on the highway itself or at a gas station, for example, as discussed above. In that manner, the vehicles would only obtain that map information which is needed and the map information would always be up to the minute. As a minimum, temporary data communication stations can be placed before highway sections that are undergoing construction or where a recent blockage has occurred, as discussed above, and where the maps have not yet been updated; [Claim 3] arranging the transmitter before a section of road; and providing information to the transmitter relating to data about the section of road after the transmitter for transmission to vehicles in range of the transmitter; [Claim 4] moving the transmitter to a site before a section of road undergoing construction, subject to blockage or for which map data is otherwise unavailable; and providing information about the section of road to the transmitter for transmission), including at least the first lane and the second lane, in a width direction (Breed: [¶0263] transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes).
In this case, spanning multiple lanes is interpreted as first and second lanes in the width direction.
RE. CLAIM 11, Breed also teaches, the output circuit outputs obstacle information (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance, location-based services, emergency or other information from police, fire or ambulance services...) related to the second road information of the second lane (Breed: [FIG. 11] roadside devices 151, 152, and 153 can be observed spanning a two lane road)
RE. CLAIM 13, Breed also teaches, obstacle information (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance, location-based services, emergency or other information from police, fire or ambulance services...) related to the second road information of the second lane (Breed: [FIG. 11] roadside devices 151, 152, and 153 can be observed spanning a two lane road) is input to the input circuit (Breed: [FIG. 5(58)] In figure 5, element 58 is the infrastructure communication element).
RE. CLAIM 15, Breed teaches, An on-board device that is configured to be mounted on a vehicle (Breed: [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements), the vehicle being capable of travelling on a vehicle road, the vehicle road including at least a first lane and a second lane, the on-board device comprising (Breed: [FIG. 11] a vehicle traveling on a two lane road): an input circuit; and an output circuit (Breed: [FIG. 5] element 58 is infrastructure communication; [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements), wherein when the input circuit receives input of first traffic light information (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance) of a first traffic light corresponding to the first lane and second traffic light information of a second traffic light corresponding to the second lane (Breed: [¶0263] The three transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes; [¶0125] To eliminate intersection collisions caused by a driver running a red light or stop sign).
Breed teaches input and output of traffic light information (Breed: [FIG. 5 (58)], [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements; [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance). Breed is silent as to, first road information corresponding to the first lane, second road information indicating a bypass at least partially corresponding to the second lane, and bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information before the vehicle travels in the first lane, the second road information indicating the bypass where the vehicle is to travel when the first traffic light information of the first traffic light corresponding to the first lane indicates passable and the second traffic light information of the second traffic light corresponding to the second lane indicates prohibition of traffic, outputs information to the vehicle to cause the vehicle to travel on the bypass indicated by the second road information instead of [[a]] the first lane indicated by the first road information.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]); and, If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions. While Breed does not explicitly address "second traffic 
RE. CLAIM 16, Breed teaches, the output circuit is configured to output the information (Breed: [FIG. 5 (58)], [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements) to a self-driving control mounted on a vehicle (Breed: [FIG. 5] elements 70 brake servo, 72 steering servo,  74 throttle servo, 100 vehicle control).
Breed is silent as to, to cause the vehicle to travel on the bypass.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]); and, If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions.
RE. CLAIM 17, Breed teaches, the input circuit includes an antenna (Breed: FIG. 2(18); FIG. 3(18) antennas can be observed), and the input circuit receives input of the first road information corresponding to the first lane (Breed: [¶0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road), the second road information at least partially corresponding the second lane (Breed: [¶0263] transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes).
Breed is silent as to, the bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information.
However, Clarke teaches, Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]); and, If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 - 66]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions.
RE. CLAIM 18, Breed teaches, A vehicle that is capable of travelling on a vehicle road (Breed: [FIG. 11] vehicle traveling on a road can be observed) and of self-driving (Breed: [FIG. 5] elements 70 brake servo, 72 steering servo,  74 throttle servo, 100 vehicle control), the vehicle road including at least a first lane and a second lane (Breed: [FIG. 11] first and second lane can be observed), the vehicle comprising an input circuit (Breed: [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices and other key elements), wherein when the input circuit receives input of first traffic light information of a first traffic light corresponding to the first lane (Breed: [¶0108] sign information related to the road) and second traffic light information of a second traffic light corresponding to the second lane, first road information corresponding to the first lane (Breed: [¶0263] spanning multiple lanes),
(Breed: [FIG. 5] elements 70 brake servo, 72 steering servo,  74 throttle servo, 100 vehicle control).
Breed is silent as to, second road information indicating a bypass at least partially corresponding to the second lane, and bypass information indicating that the second road information indicating the bypass is to be used instead of the first road information before the vehicle travels in the first lane in a self-driving mode, the second road information indicating the bypass where the vehicle is to travel when the first traffic light information of the first traffic light corresponding to the first lane indicates passable and the second traffic light information of the second traffic light corresponding to the second lane indicates prohibition of traffic, the vehicle, based on the first traffic light information and the second traffic light information, travels based on the second road information indicating the bypass at least partially corresponding to the second lane instead of the first road information corresponding to the first lane, and
However, Clarke teaches, If processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825 (Clarke: [Col. 33, Ln. 55 – 66]). Action module 1230 may include instructions that cause processing unit 110 to determine whether vehicle 200 should move out of predetermined default travel lane 1120. For example, action module 1230 may determine that object 1130 in predetermined default travel lane 1120 should be bypassed by vehicle 200 (Clarke: [Col. 39, Ln. 26 - 31]). Action module 1230 may include additional (Clarke: [Col 39, Lines 42-45]); Additionally, in some embodiments, the navigational response may be based (partially or fully) on map data (Clarke: [Col 23, Ln. 66 – Col 24, Ln. 1]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed to include bypass and default lane return information taught by Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to provide bypass guidance to a vehicle to avoid congestion or vehicle collisions.
RE. CLAIM 20, Breed also teaches, a signal to instruct the vehicle to stop the self-driving (Breed: [¶0183] Vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur.) is input to the input circuit (Breed: [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices), and when the input circuit receives the signal indicating stopping of the self- driving (Breed: [¶0145] FIG. 5 is a block diagram of the overall vehicle accident avoidance, warning, and control system and method of the present invention illustrating system sensors, radio transceivers, computers, displays, input/output devices), the self-driving is stopped (Breed: [¶0183] Vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur).
In this case, “the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur” is interpreted as “self-driving is stopped”

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BREED (US 20070005609 A1) in view of CLARKE (US 9150220 B2) as applied to claim 1 above, and further in view of NAKAMURA (JP 6304384 B2).
RE. CLAIM 12, Breed in view of Clarke is silent as to, the obstacle information related to the second road information of the second lane is for other vehicles travelling in a direction different from a direction in which the vehicle travels in the second lane.
However, Nakamura teaches, Further, as shown in FIG. 2A, when there is another vehicle V3 traveling on the opposite lane Ln2 of the traveling lane Ln1 of the own vehicle V1, the other vehicle V3 is detected as an avoidance target. Although not shown in the figure, when another vehicle V3 is detected as an avoidance target, a target area of a range including the other vehicle V3 is set by the same method (Nakamura: [¶0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BREED (US 20070005609 A1) in view of CLARKE (US 9150220 B2) as applied to claim 1 above, and further in view of ANAGNOSTOPOULOS (WO 9305492 A1).
RE. CLAIM 14, Breed in view of Clarke teaches, the roadside device is configured to adapt to the vehicle road (Breed: [¶0438] As a minimum, temporary data communication stations can be placed before highway sections that are undergoing construction or where a recent blockage has occurred, as discussed above, and where the maps have not yet been updated.), including at least the first lane and the second lane (Breed: [¶0263] transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes), in a width direction (Breed: [FIG. 11] roadside devices in accordance with a two-lane road in the width direction).
Breed in view of Clarke are silent as to, with the vehicle road further including a third lane in addition to the first lane and the second lane, and the second lane is connected to the third lane.
However, Anagnostopoulos teaches, In figures 4, 5, and 6 it can be observed that node elements include a third lane; and In figures 4, 5, and 6 it can be observed that the second lanes (Anagnostopoulos: [FIG. 13(4)(5)(6)]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a roadside device disclosed by Breed in view of Clarke to include a third lane and a third lane connected to a second lane taught by Anagnostopoulos. One of ordinary skill in the art would have been motivated to make this modification in order to impart use or a roadside system with a variety of roadways.

Response to Arguments
Applicant’s arguments, see page 10, Ln. 6-7, of applicant’s arguments, filed 01/19/2021, with respect to 112(b) indefinite rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1-2, 4, 15, 17-18 have been withdrawn.
Applicant’s arguments, see amended claims 1-11, 13, 15-18, and 20, and pages 12-14 of applicant’s arguments filed 01/19/2021, with respect to the rejection(s) of claim(s) 1-11, 13, 15-18, and 20 under 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of newly found prior art references and U.S.C. § 103, obviousness.
Applicant’s arguments, see pages 14-15 and amended claims 12, 14, and 18, filed on 01/19/2021, with respect to the rejection(s) of claim(s) 12, 14, and 18 under U.S.C. § 103 have been fully considered.  
Applicant has added new limitations to the claims; however, upon further search and consideration, a new ground(s) of rejection is made in view of newly found prior art references 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BRADLEY (US 20080122606 A1)
KOBAYASHI (JP 2003288673 A)
AZUMA (JP 2012242903 A)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663        
                                                                                                                                                                                                /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663